Converted Organics Inc.
137A Lewis Wharf
Boston, MA 02110

March 22, 2012

Hudson Bay Master Fund Ltd. (“Hudson Bay”)
c/o Hudson Bay Capital Management LP
777 Third Avenue, 30th Floor
New York, New York 10017



      Re: Securities Purchase Agreement (the “Purchase Agreement”), dated as of
January 3, 2012, by and among by and among Converted Organics Inc. (the
“Company”), Iroquois Master Fund Ltd. and Iroquois Capital Opportunity Fund LP,
as amended

Dear Mr. Roth:

All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement.

A. The parties hereto agree that the (i) April Note held by Hudson Bay and
(ii) the Note issued to Hudson Bay pursuant to the Purchase Agreement on
March 13, 2012, are each hereby amended by adding the following as Section 3(e)
to each of them:

“(e) Conversion True-Up. If on a Conversion Date the quotient of (i) the
aggregate Conversion Amounts converted by the Holder on such Conversion Date
divided by (ii) 80% of the lowest Bid Price (as defined in the Warrants) of the
Common Stock on such Conversion Date (the result of such quotient is referred to
herein as the “Bid Price Shares”) is greater than the aggregate number of shares
of Common Stock to be delivered by the Company to the Holder in respect of such
converted aggregate Conversion Amounts, without giving effect to this provision
(such number of shares to be so delivered is referred to herein as the
“Conversion Notice Shares”), then the Company shall deliver to the Holder an
additional number of shares of Common Stock equal to the difference between
(1) the Bid Price Shares minus (2) the Conversion Notice Shares, and such
additional number of shares of Common Stock shall be delivered by the Company to
the Holder no later than the third (3rd) Trading Day following such Conversion
Date in accordance with Section 3(c) hereof.”

B. Except as expressly set forth herein, (i) each of the Transaction Documents
and each of the obligations of the Company thereunder, and each of the rights of
and benefits expressly granted to Hudson Bay thereunder, is, and shall continue
to be, in full force and effect and each is hereby ratified and confirmed in all
respects, except that from and after the date hereof, without implication that
the contrary would otherwise be true, (A) all references in the Note held by
Hudson Bay to “this Note,” “hereto,” “hereof,” “hereunder” or words of like
import referring to such Note shall mean such Note as amended by this letter
agreement and (B) all references in the Transaction Documents to “the Notes,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the Note
held by Hudson Bay shall mean such Note as amended by this letter agreement and
(ii) the execution, delivery and effectiveness of this letter agreement shall
not operate as an amendment or waiver of any right, power or remedy expressly
granted to Hudson Bay under any of the Transaction Documents, nor constitute an
amendment or waiver of any provision of any of the Transaction Documents and
each of the Transaction Documents shall continue in full force and effect, as
amended or modified by this letter agreement.

C. This letter agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

D. The Company shall, on or before 8:30 a.m., New York time, on March 23, 2012,
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by this letter agreement in the form required by the
1934 Act. From and after the filing of such 8-K, the Company confirms that it
will have disclosed all material, non-public information (if any) regarding the
Company and its Subsidiaries delivered to Hudson Bay by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with this letter agreement.

[signature page follows]Sincerely,

/s/ Edward Gildea



    Edward J. Gildea,

CEO

Agreed to and accepted:

Hudson Bay Master Fund Ltd.

By: Hudson Bay Capital Management LP
Its: Investment Manager

     
By:
  /s/ Yoav Roth
 
   
Name:
  Yoav Roth
 
   
Title:
  Authorized Signatory
 
   

